         Case 1:14-cr-00068-LGS Document 379 Filed 11/12/19 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      November 12, 2019


    Re:    United States v. Ross William Ulbricht, 14 Cr. 68 (LGS)
           Ross William Ulbricht v. United States, 19 Civ. 75212 (LGS)


Dear Judge Schofield:

        Petitioner Ross William Ulbricht (“Ulbricht” or the “Petitioner”) has filed a motion
pursuant to 28 U.S.C. §2255 (the “2255 Petition”) to vacate, set aside, or correct his sentence and
to request an evidentiary hearing. The crux of Ulbricht’s 2255 Petition is the assertion that he
received ineffective assistance from his prior trial counsel Joshua Dratel, Esq. of Joshua L. Dratel,
P.C. (“Dratel”) with respect to plea negotiations and trial strategy. The Court has ordered that the
Government respond to the 2255 Petition by December 10, 2019 and that Ulbricht file his reply,
if any, by January 10, 2019. The Government respectfully submits this letter motion requesting
that the Court (i) issue an Order allowing for prior counsel to discuss with the Government the
allegations of ineffective assistance raised by Ulbricht in the 2255 Petition, and respond with
affidavits, if necessary; (ii) provide notice to Ulbricht regarding his waiver of attorney-client
privilege, and to require him to provide informed consent as to that waiver if he wishes to proceed;
and (iii) for an extension of 60 days from the date of the requested Order for the informed consent
to be procured, and for the Government to respond to the 2255 Petition, with affidavits if necessary,
and a corresponding extension of 30 days from the date of the Government’s response for any
replies to be filed by Petitioner. 1

        The Government respectfully submits that in order to resolve the 2255 Petition, it is
necessary for it to obtain information from prior counsel responding to the allegations of
ineffective assistance. See Rule 7 of the Rules Governing Section 2255 Proceedings for the United
States District Courts. Such information from prior counsel is necessary because the Petitioner
makes factual assertions that his former counsel effectively counseled him against accepting the
Government’s plea offer and failed to sufficiently explain what the Government needed to prove
to obtain a conviction. See 2255 Petition at 22-28. The Petitioner also asserts that his trial counsel
rendered ineffective assistance at trial by stating in a jury address that Ulbricht created the Silk
Road website, and stipulating that illegal drugs were bought and sold from Silk Road. Id. at 19-
21. On November 3, 2019, Mr. Dratel notified the Government that he would require a court order
before having any discussions with the Government with respect to his representation of Ulbricht
related to the issues raised in the 2255 Petition. The Government accordingly requests that the
Court enter the attached Order to effectuate this expansion of the record.

1
 Counsel representing Ulbricht on the 2255 Petition, Zachary Newland, Esq, consents to the
briefing deadline extension request set forth in this letter motion.
         Case 1:14-cr-00068-LGS Document 379 Filed 11/12/19 Page 2 of 4
                                                                                             Page 2



        By way of background, [i]t is well settled . . .that the assertion of a claim of ineffective
assistance of counsel in a habeas petition constitutes a waiver of the attorney-client privilege.”
E.g., Rudaj v. United States, 2011 WL 2610544 (S.D.N.Y.), citing United States v. Pinson, 584
F.3d 972, 978 (10th Cir.2009) (implicit waiver), and United States v. Bilzerian, 926 F.2d 1285,
1292 (2d Cir.1991) (waiver when defendant asserts a claim that in fairness requires examination
of protected communications). Given the foregoing it was, prior to 2010, common practice for
prior defense counsel whose assistance was alleged in a §2255 petition to be ineffective to submit,
usually at the request of the Government, an affidavit or statement responding to the allegations.
In 2010, however, the ABA Standing Committee on Ethics and Professional Responsibility issued
Formal Opinion 10-456 (July 14, 2010), Disclosure of Information to Prosecutor When Lawyer's
Former Client Brings Ineffective Assistance of Counsel Claim (copy attached as Exhibit A). In that
opinion, the ABA committee opined that even if the evidence sought from the former lawyer is
relevant and not privileged, the former lawyer should still not voluntarily disclose the information
to the prosecution. Instead, the former lawyer should only disclose such information upon ruling
of the court or informed consent from the client. While that ABA opinion has no binding effect, it
has nonetheless inhibited defense lawyers from voluntarily providing affidavits in §2255
ineffective assistance litigation.

     The first Judge of this Court to deal with the aftereffects of the ABA opinion was Judge
McMahon in Douglas v. United States, 09 Civ. 9566 (CM), 04 Cr. 1064 (CM). Judge McMahon
summarized the state of practice as follows:

               As is well settled, where a habeas petitioner raises a claim of ineffective
       assistance of counsel, the petitioner waives the attorney-client privilege as to all
       communications with his allegedly ineffective lawyer. Frias v. United States, No.
       09 Civ. 2537, 2009 WL 1437797 at *1 (S.D.N.Y. May 20, 2009) (quoting In re
       Lott, 424 F.3d 446, 457-58 (6th Cir. 2005) (quoting Bittaker v. Woodford, 331 F.3d
       715,720 (9th Cir. 2003) (en banc); Tasby v. United States, 504 F.2d 332, 336 (8th
       Cir. 1974). Where the defendant’s allegations of fact, if credited, would support a
       finding of ineffective assistance, the court is required to obtain testimony from the
       attorney, either to support the former client’s claim or to undermine it, and (if there
       is a conflict in the testimony of the movant and his former attorney) to make any
       needed credibility findings. The attorney’s testimony is mandatory; in nearly every
       case, it is the only way to test the credibility of the defendant’s assertion of
       ineffective assistance (an assertion that is, in this court’s experience, often false).
       The relevance of such testimony is obvious and cannot be overstated; without it,
       any convict who chose to claim that his lawyer was ineffective, and who made a
       preliminary showing of same, would automatically win reversal of his conviction.

               Because the need for the attorney’s testimony was patent and the waiver of
       privilege plain, it has become the practice for attorneys to supply the required
       testimony (in the form of an affidavit or declaration, which qualifies as testimony
       and so perfectly acceptable) without obtaining express written consent from the
       former client. Formal consent was deemed unnecessary because the client had
       waived the privilege simply by making the motion. Additionally, some attorneys
         Case 1:14-cr-00068-LGS Document 379 Filed 11/12/19 Page 3 of 4
                                                                                            Page 3


       have given their testimony without being formally ordered to do so by a court,
       knowing that the waiver would be given effect and that a court order was
       guaranteed to issue. In most instances, the testimony was solicited by and given to
       the prosecutor’s office that originally indicted and prosecuted the defendant, since
       it is the prosecutor that assembles the record in opposition to the § 2255 motion.

Douglas v. United States, 09 Civ. 9566 (CM), 04 Cr. 1064 (CM), Decision and Order Regarding
Attorney Client Privilege (filed Jan. 28, 2011) (copy attached as Exhibit B). In view of the ABA
opinion and the Government’s request for guidance, Judge McMahon issued the following
guidelines:

           1. When the court receives a § 2255 motion alleging ineffective assistance of
       counsel, it will review the motion and transmit it to the Government. If the
       Government believes that the motion on its face does not contain sufficient
       allegations of fact to support the claim of ineffective assistance, it shall so advise
       the court in a preliminary opposition to the motion. If the motion can be disposed
       of on the basis of the Government's preliminary opposition, the court will decide
       the motion on that basis.

            2. If, however, the Government believes that attorney testimony is needed for
       it to respond fully to the motion, the Government shall so notify the court. The court
       will then issue an order [directing counsel to file an affidavit and the petitioner to
       execute an Informed Consent].

        The Government believes that Judge McMahon’s guidelines and form order provide a very
useful framework in motions of this nature. The proposed Order and Informed Consent submitted
by the Government herein largely follow Judge McMahon’s framework, except they have been
modified to remove the suggestion that the ABA opinion has binding authority, or that client
consent is needed in the presence of a court order, and to rephrase the explanations and nature of
testimony required in the Informed Consent.
         Case 1:14-cr-00068-LGS Document 379 Filed 11/12/19 Page 4 of 4
                                                                                        Page 4


                                          Conclusion
       For the reasons set forth above, the Government respectfully requests the Court to enter
the proposed Order submitted herewith. No prior request for the relief set forth herein has been
made.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney



                                        by: _/S/____________________________
                                            Vladislav Vainberg
                                            Michael Neff
                                            Eun Young Choi
                                            Assistant United States Attorney
                                            (212) 637-1029 / 2107 / 2187


cc.: Zachary L. Newland, Esq., counsel for Ross William Ulbricht
